Citation Nr: 1629114	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-37 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) by reason of being in need of regular aid and attendance or on account of being housebound.

2.  Whether the Veteran is competent for Department of Veterans Affairs (VA) purposes.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had honorable service with the Recognized Guerrillas and Combination Service from May 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

Following the last adjudication of the Veteran's claims, in an August 2014 statement of the case, the Veteran submitted a VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  Since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the Agency of Original Jurisdiction.  38 U.S.C. § 7105(e) (West 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a single service-connected disability rated at 100 percent disabling, but is not shown to require the need for aid and attendance or housebound status by reason of that service-connected disability, which is the sole service-connected disability.

2.  The Veteran has the mental capacity to manage his funds without limitation.


CONCLUSIONS OF LAW

1.  The criteria for the award of special monthly compensation based on the need for regular aid and attendance or due to housebound status have not been not met.  38 U.S.C.A. §§ 1114, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2015).

2.  The Veteran is competent for VA purposes.  38 C.F.R. § 3.353 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by letters in July 2011 and July 2012.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA medical records are of record.  Private treatment records have been associated with the claims file, to the extent possible.  Therefore, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015).  In this case, a January 2012 VA examination is of record that adequately addresses both issues on appeal.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  When provides an examination or obtains an opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  



Entitlement to Special Monthly Compensation (SMC)

The Veteran contends that he is eligible for SMC.  SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 

The following will be accorded consideration in determining the need for regular aid and attendance:  inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2015); Turco v. Brown, 9 Vet. App. 222 (1996) (at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2015). 

Special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015). 

The Board initially notes that the Veteran does not meet the criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated 100 percent disabling and a separate disability rated at 60 percent or higher.  The Board notes that service connection is currently in effect for bilateral hearing loss disability, rated 100 percent, effective January 12, 2010.  That is the Veteran's sole service-connected disability.  

The Board concludes that the evidence of record does not demonstrate that the Veteran is unable to engage in activities outside of his home due to service-connected hearing loss disability.  The Veteran was provided a VA audiology examination in August 2011, at which time he indicated that he could hardly hear anything during conversations and that others needed to shout words in his ears.  

At a January 2012 VA aid and attendance or housebound examination, the examiner indicated that the Veteran could not travel beyond his current domicile, but was not currently bedridden.  He stayed home most of the time, with most of his time spent lying down or sleeping, and sometimes sitting.  He did not perform household chores and had occasional conversation with family members.  On occasion, the Veteran listened to the radio at loud volumes.  He had been using a wheelchair since 2000.  There were constant balance problems, weekly dizziness episodes, and occasional mild memory loss.  The examiner noted that the Veteran had poor hearing during conversations that was moderate to severe, although he was not using a hearing aid.  The Veteran was unable to perform the following activities of daily living by himself:  dressing and undressing, bathing, grooming, and toileting.  Following examination, the examiner diagnosed senility, arthritis in multiple joints, bilateral cataracts, bilateral impaired hearing acuity, age-related cognitive decline, and hypertensive arteriosclerotic heart disease.  The Veteran needed regular aid and attendance of another person in the performance of activities of daily living due to senility and arthritis in multiple joints.  There were moderate to severe restrictions in the ability to perform activities of daily living due to bilateral cataracts, bilateral hearing impairment, age-related cognitive decline, and hypertensive arteriosclerotic heart disease.  

Private treatment records show that the Veteran needed assistance for activities and was unable to travel, but did not specifically attribute those problems to the service-connected hearing loss disability.

In February 2016, the Veteran submitted an Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The private physician examiner indicated that the Veteran was unable to feed himself due to joint pains with difficulty breathing.  He was unable to prepare his own meals because he could not walk unaided.  The Veteran required assistance in bathing and tending to other hygiene needs because had difficulty breathing.  The Veteran was not legally blind.  He required nursing home care to assist with medications, food preparations, eating, and daily hygiene activities.  The Veteran required medication management due to the need for nebulization and timely taking of medication.  

The Board notes that evidence of record does not show that the Veteran's service-connected disability has caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a). 

Thus, the evidence of record does not establish that the Veteran requires the aid and attendance of others or is housebound as a result of service-connected hearing loss disability.  The documented difficulties and limitations are shown to be due primarily to nonservice-connected disabilities.  The January 2012 VA examiner indicated that the Veteran's hearing loss disability, in conjunction with multiple additional nonservice-connected disabilities, resulted in moderate to severe limitations of activities of daily living.  The lay and medical descriptions of the Veteran's problems demonstrate that his primary limitations are due to multiple orthopedic, respiratory, and cardiac problems, rather than the service-connected hearing loss disability.  The Veteran certainly has significant problems carrying on conversations with others, but that limitation does not make him housebound or require the need for regular aid and attendance of another. 

Therefore, the Board concludes that the evidence does not show that the Veteran is permanently bedridden, or so helpless as to be in need of regular aid and attendance due to service-connected disability. 

Accordingly, the Board finds that the competent evidence of record does not indicate that the service-connected hearing loss disability prevents the Veteran from performing activities of daily living.  The Veteran has not provided or identified any evidence to the contrary.  38 U.S.C.A. § 5107(a) (West 2014).  Based on the foregoing, the Board finds that the claim for SMC based on aid and attendance or housebound status must be denied.  As the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Competency

The Veteran and his daughter-in-law request that he be declared incompetent due to difficulty traveling the three to four hours to the bank to sign his monthly compensation payments due to dizziness, vision problems, and memory problems.  As an example, the Veteran's October 2014 substantive appeal indicated that without the assistance of his daughter-in-law he would "forget everything I have, and also I wonder why the officer of the bank force[s] me to sign the withdrawal slip while they know that I can no longer see what I am signing."  

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2015).  A medical opinion is required for the rating agency to make a determination of incompetency.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations of competency should be based upon all evidence of record, including the percentage of disability and facts relating to commitment or hospital.  38 C.F.R. § 3.353(c) (2015).  Where reasonable doubt arises regarding a beneficiary's mental capacity, that doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2015).  

In this case, there is lay and medical evidence supporting a finding of incompetency, but there also is medical evidence supporting a finding of competency.

As to a finding of competency, a January 2012 VA medical examination report specifically found that the Veteran knew the amount of his benefit payment, could prudently handle payments, and knew the amount of his monthly bills.  Although he did not personally handle his money or pay his bills, the examiner concluded that the Veteran was capable of managing his financial affairs.  Examples to support the conclusion were that the Veteran was conscious, coherent, and oriented.  There were occasional lapses in memory.  He had fairly good insight and judgment.  He understood the consequences of his actions.  His daughter in-law helped him handle his money and pay his bills.

Multiple private treatment records document that the Veteran needs assistance in activities of daily living and is unable to travel.  In addition, a February 2016 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, signed by a private physician indicates that the Veteran was unable to manage his own financial affairs.  However, the explanation indicated only that the Veteran was unable to travel to collect his finances and was unable to purchase his medications for his daily needs.  

In addition to the Veteran's statement in his substantive appeal, referenced above, a letter from the Veteran's daughter-in-law dated in January 2013 also indicated that the Veteran had difficulty traveling to the bank.

After reviewing the evidence of record, the Board concludes that resolution of reasonable doubt in the Veteran's favor requires a finding that he is competent to manage his own affairs.  While there is lay and medical evidence suggesting that a finding of incompetency would be appropriate, the Board does not find that the medical evidence has sufficiently based its opinions on the Veteran's mental capacity to manage his financial affairs.  Instead, the opinions have discussed logistical difficulties in accessing his funds and obtaining medication.  However, those findings do not address his mental capacity to manage funds.  The Board is cognizant of the difficulties with extended travel and the ability to leave the house to purchase medications.  However, these difficulties do not address the Veteran's mental capacity to manage his financial affairs.  

In contrast, the January 2012 VA examiner specifically considered the Veteran's mental capacity and concluded that he was capable of managing his financial affairs.  The Board recognizes that private treatment records since that time document that the Veteran is being treated for Alzheimer's with memory lapses and has physical difficulty performing activities of daily living, but there is no medical evidence documenting that the Alzheimer's or other disorders prevent him from managing his finances.  

As 38 C.F.R. § 3.353(c) specifically requires an adequate medical opinion for a finding of incompetency, the Board does not find that the statements of the Veteran and his daughter-in-law are sufficient to support a finding that he is incompetent for VA purposes.

Accordingly, the Board finds that resolution of reasonable doubt in the Veteran's favor warrants a finding that he is competent to manage his affairs, including the disbursement of funds, without limitation.  38 C.F.R. § 3.353 (2015).  Therefore, the Board finds that the Veteran is competent for VA purposes.


ORDER

Entitlement to SMC by reason of being in need of regular aid and attendance or on account of being housebound is denied.

The Veteran is competent for VA purposes and the appeal is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


